Citation Nr: 0714482	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a rib disorder, to 
include as secondary to service-connected fracture of the 
dorsal spine.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
fracture of the dorsal spine.

3.  Entitlement to service connection for a bilateral 
thigh/hip disorder, to include as secondary to service-
connected fracture of the dorsal spine.

4.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected 
fracture of the dorsal spine.

5.  Entitlement to service connection for an ankle disorder, 
to include as secondary to service-connected fracture of the 
dorsal spine.

6.  Entitlement to an increased disability rating for 
service-connected fracture of the dorsal spine, currently 
evaluated as 20 percent disabling.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Procedural history

The veteran served on active duty in the United States Army 
from April 1957 to October 1957 and from July 7, 1979 to July 
21, 1979.  

Service connection for the residuals of a dorsal spine injury 
was granted in an August 1980 rating decision; a 10 percent 
disability rating was assigned.  The disability rating was 
increased to 20 percent disabling in a November 1998 rating 
action.  
 
The veteran filed for an increased disability rating for his 
service-connected spine disability in February 2002.  This 
claim was denied by the RO in a June 2002 rating decision.  
The veteran filed a notice of disagreement in regards to the 
June 2002 rating decision.  He requested review by a decision 
review officer (DRO).  The DRO conducted a de novo review of 
the claim and confirmed the RO's findings in a July 2003 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in August 2003.

The veteran's claims for service connection were denied by 
the RO in a subsequent May 2004 rating decision.  The veteran 
filed a notice of disagreement, again requesting DRO review.  
The DRO conducted a de novo review of the claims and 
confirmed the RO's findings in an October 2004 SOC.  The 
appeal was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in November 2004.

The veteran was scheduled for a Travel Board hearing in 
December 2006, but he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2006).

Remanded issues

Additionally, in the above-referenced June 2002 rating 
decision, the RO denied the veteran's claim for TDIU.  As 
will be detailed further in the REMAND portion below, the 
veteran filed a notice of disagreement as to the denial of 
TDIU in the June 2002 decision.  A statement of the case 
(SOC) has not been issued with respect to the claim.  

Additionally, the veteran's claims for entitlement to service 
connection for a bilateral leg and ankle disorders and 
entitlement to an increased disability rating for his 
service-connected dorsal spine disability warrant additional 
evidentiary development.

Accordingly, those issues are REMANDED to the RO via the VA 
Appeals Management Resource Center (AMC) in Washington, DC.



Issues not on appeal

In a November 2003 statement, the veteran raised the issue of 
entitlement to service connection for a bilateral knee 
disability along with the other service connection claims 
detailed above.  In a January 2004 letter, the RO informed 
the veteran that this claim had been previously denied in a 
March 2001 rating decision which the veteran did not appeal, 
and instructed him that he must submit new and material 
evidence to reopen the previously-denied claim.  However, 
this issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a rib disorder currently exists.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral foot disorder and his military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral foot disorder and his service-connected fracture of 
the dorsal spine.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral hip disorder and his military service.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral hip disorder and his service-connected fracture of 
the dorsal spine.


CONCLUSIONS OF LAW

1.  A rib disorder was not incurred in or aggravated by 
active military service, nor is such secondary to a service-
connected disability.  38 U.S.C.A. §§ 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 

2.  A bilateral foot disorder was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  A bilateral foot disorder is not proximately due to nor 
is the result of a service-connected disability.  38 C.F.R. 
§3.310 (2006). 

4.  A bilateral hip disorder was not incurred in or 
aggravated by active military service, and may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A bilateral hip disorder is not proximately due to nor is 
the result of a service-connected disability.  38 C.F.R. 
§3.310 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on three of the issues on appeal.

[As detailed in the Introduction, the remaining issues on 
appeal, entitlement to service connection for bilateral leg 
and ankle disorders, entitlement to an increased disability 
rating for service-connected dorsal spine disability and 
entitlement to TDIU, are being remanded for additional 
development.]



The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his service connection 
claims in a letter from the RO dated November 7, 2003, 
including the necessity of evidence of "a relationship 
between your claimed condition and your service-connected 
condition." 

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced 
November 2003 letter along with an additional letter dated 
from the RO dated January 26, 2004 [the Board realizes there 
are two additional VCAA letters from the RO dated in March 
2006 and October 2006.  However, such letters were sent to 
the veteran subsequent to the most recent SSOC; therefore, it 
would be potentially prejudicial to consider these letters 
with respect to the current issues on appeal, and they will 
be discussed no further herein].  Specifically, the veteran 
was advised in the VCAA letters that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers and the military.  With 
respect to private treatment records, the letters informed 
the veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the letters were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in the letters to complete this release so 
that VA could obtain private records on his behalf.  The 
January 2004 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis in original].  The veteran was also 
advised in the letters that VA medical examinations would be 
scheduled if necessary to make a decision on his claims.  

The Board notes that the November 2003 VCAA letter 
specifically requested of the veteran: "Tell us about any 
other records that exist to support your claim[s]."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 20, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

With respect to the service connection claims, element (1), 
veteran status, is not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection.  In other 
words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  His claims of entitlement to service 
connection were denied based on elements (2), existence of a 
disability and (3), connection between the veteran's service-
connected disability and the claimed disabilities.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded a VA examination in 
June 2005.  The report of this examination reflects that the 
examiner reviewed the veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, he failed to present for a 
December 2006 Travel Board hearing and has not requested that 
such be rescheduled.

Accordingly, the Board will proceed to a decision as to three 
of the issues on appeal.  As noted in the Introduction, the 
remaining issues are being remanded to the AMC for additional 
development.




1.  Entitlement to service connection for a rib disorder, to 
include as secondary to service-connected fracture of the 
dorsal spine.

2.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected 
fracture of the dorsal spine.

3.  Entitlement to service connection for a bilateral 
thigh/hip disorder, to include as secondary to service-
connected fracture of the dorsal spine.

Relevant law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks entitlement to service connection for rib, 
bilateral foot and bilateral thigh/hip disorders.  He 
contends that the claimed disorders are a result of the same 
in-service injury that caused his current back problems.  See 
the January 17, 2003 claim.  Also, the veteran argues that 
the claimed disorders are secondary to the service-connected 
back disorder.  See, i.e., the June 4, 2004 Statement in 
Support of claim.  For the sake of completeness, the Board 
will address the claims on both a direct and secondary basis.

Direct service connection

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury 
or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), there is no medical 
evidence that supports a conclusion that rib disorder is 
currently present.  The June 2005 VA joints examiner, who 
conducted a thorough physical examination of the veteran 
including X-ray studies, diagnosed the veteran with "pain in 
the ribs."  However, no diagnosis of a rib disorder is of 
record.  The Court has held that pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  Therefore, the June 2005 VA 
examination report cannot be considered to be evidence of a 
current rib disability.

To the extent that the veteran himself contends that he has a 
current rib disorder, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
veteran's own statements offered in support of his rib 
disorder claim are not competent medical evidence and do not 
serve to establish the existence of a current disability.  

In the absence of any currently diagnosed rib disorder, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  This 
includes service connection on a secondary basis.  See 
Wallin, supra.  Accordingly, the veteran's claim for 
entitlement to service connection for a rib disorder fails on 
this basis alone and will be discussed no further.

With respect to Hickson element (1) and the remaining claims, 
there are diagnoses of mild arthritis of the bilateral feet 
and bilateral hips.  Accordingly, Hickson element (1) is met 
for the bilateral feet and hip claims.  
With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, the medical evidence does 
not establish that bilateral foot or bilateral hip disease 
existed in service.  The Board notes at this point that the 
one year statutory presumption for arthritis found in 
38 C.F.R. § 3.309(a) is not for application, as arthritis in 
the bilateral feet and hips was first clinically evidenced 
decades after the one-year presumptive period for service 
connection.  

With respect to in-service injury, there is no evidence of an 
in-service bilateral foot or bilateral hip injury.  The 
service medical records do reflect that the veteran fractured 
his back from a fall in July 1979; however, there were no 
notations of any injuries to his feet or hips as a result of 
such.  All treatment records surrounding this incident 
concerned only the veteran's spine. 

Accordingly, Hickson element (2), in-service disease or 
injury, has not been met as to the bilateral foot and 
bilateral hip claims, and they fail on that basis alone.

With respect to Hickson element (3), medical nexus, the June 
2005 VA examiner specifically opined that there was no 
relationship between the bilateral foot and bilateral hip 
problems and his military service.  

The veteran's representative argues that the June 2005 VA 
examiner "failed to rationalize" why there was no 
relationship between the claimed disabilities and service.  
See the February 15, 2007 Appellant's Brief, page 2.  If the 
veteran was dissatisfied with the June 2005 VA examiner's 
opinion, he was welcome to obtain another medical nexus 
opinion on his own.  As detailed above, the veteran has been 
accorded ample opportunity to present medical evidence in 
support of his claims; he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits]. 
 
To the extent that the veteran himself contends that a 
medical relationship exists between his military service and 
his bilateral feet and bilateral hip disabilities, as 
discussed above his opinion is entitled to no weight of 
probative value.  See Espiritu, supra.  The statements 
offered by the veteran of his claim by him are not competent 
medical evidence and do not serve to establish a medical 
nexus.  

Accordingly, Hickson element (3) has also not been met, and 
the veteran's claims also fail on this basis.

Secondary service connection

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, as detailed above the June 2005 VA 
examiner diagnosed the veteran with mild arthritis of the 
bilateral feet and bilateral hips.  Accordingly, Wallin 
element (1) is satisfied for the claims for entitlement to 
secondary service connection for the bilateral feet and hips.  
[As detailed above, there is no evidence of a current rib 
disorder.]

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service-connected for 
residuals of fracture of the dorsal spine.  Wallin element 
(2) is accordingly satisfied.  

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disabilities and his service-connected back 
disability, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

There is an opinion of record.  The June 2005 VA examiner 
found that the veteran's arthritis of the feet and hips were 
unrelated to the service-connected back disability.  As was 
described above, the veteran has been accorded ample 
opportunity to secure and present medical nexus evidence in 
his favor.  He has not done so.  
See 38 U.S.C.A. § 5107(a), supra. 

To the extent that the veteran himself believes that there is 
a medical nexus between his current bilateral feet and hip 
problems and his service-connected spine disability, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as cause of a disability.  See 
Espiritu, supra.  The Board does not necessarily doubt the 
veteran's sincerity in pursuing these claims.  However, his 
own opinions are outweighed by the competent medical evidence 
of record.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus].   

Accordingly, Wallin element (3) has not been met, and the 
veteran's claims fail on this basis alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
rib, bilateral feet and bilateral hip disorders on both a 
direct and a secondary basis.  The benefits sought on appeal 
are accordingly denied.


ORDER

Service connection for a rib disorder is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for a bilateral hip disorder is denied.




REMAND

4.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected 
fracture of the dorsal spine.

5.  Entitlement to service connection for an ankle disorder, 
to include as secondary to service-connected fracture of the 
dorsal spine.

As already detailed in the decision above, in order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin, 
supra. 

With respect to the bilateral leg and ankle claims, elements 
(1) and (2) have arguably been met.  A review of the record 
reveals an abnormal MRI report of the right lower extremity 
in May 2005 and a right ankle sprain in a March 2004 VA 
outpatient treatment record.  Additionally, as already noted 
the veteran is service-connected for a dorsal spine 
disability.

Under these circumstances, the Board believes that a nexus 
opinion must be obtained which addresses the question of 
whether the veteran's right lower extremity and right ankle 
problems are due to the veteran's service-connected dorsal 
spine disability.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

6.  Entitlement to an increased disability rating for 
service-connected fracture of the dorsal spine, currently 
evaluated as 20 percent disabling.

The veteran is currently service-connected for a dorsal 
(thoracic) spine disability.  He was diagnosed with 
neurogenic claudication during his June 2005 VA examination.  
The medical evidence of record, including the most recent VA 
examination dated in June 2006, does not differentiate 
between the symptomatology associated with the dorsal spine 
disability and the recently-identified neurological 
symptomatology.  
The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For this reason, the case must be 
remanded for a medical opinion which differentiates between 
the service-connected dorsal spine disability and the 
neurological symptoms, to the extent possible.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

As was described in the Introduction above, in June 2002 the 
RO denied the veteran's claim for entitlement to TDIU.  The 
veteran has since expressed disagreement with that decision.  
See the October 2002 notice of disagreement, discussing the 
veteran's disagreement with the "decision" as a whole and 
asking the RO to reconsider the entire decision.  The Board 
construes the veteran's October 2002 submission as a timely 
notice of disagreement with the June 2002 rating decision 
which denied TDIU.  See 38 C.F.R. §§ 20.201, 20.302 (2006); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant].  
A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.   

Moreover, Board action as to the TDIU claim is deferred, 
pending resolution of the service connection and increased 
rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) [two or more issues are inextricably intertwined if 
one claim could have significant impact on the other].



Accordingly, these issues are REMANDED to the Agency of 
Original Jurisdiction (AOJ) for the following actions:

1.  VBA should arrange for a 
physician with appropriate 
expertise to review the veteran's 
VA claims folder and provide an 
opinion, with supporting 
rationale, as to whether the 
veteran's right lower extremity 
and right ankle disorders are 
related to the veteran's service-
connected dorsal spine disability.  
The physician should also 
determine the current nature and 
severity of the veteran's service-
connected dorsal spine disability.  
The examiner should attempt, to 
the extent practicable, to 
identify and differentiate between 
the symptomatology associated with 
the veteran's dorsal spine 
disorder and his current 
neurological symptoms.  If the 
symptomatology cannot be 
differentiated, the examiner 
should so state.  If in the 
examiner's opinion diagnostic 
testing and/or specialist 
consultations are necessary, such 
should be scheduled.  The 
examiner's report should be 
associated with the veteran's VA 
claims folder. 

2.  After taking any additional 
action it deems to be necessary, 
the AOJ should readjudicate the 
issues of entitlement to service 
connection for bilateral lower 
extremity and right ankle disorders 
and entitlement to an increased 
disability rating for service-
connected dorsal spine disability.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate 
opportunity to respond.  

3.  The AOJ should issue also issue 
an SOC pertaining to the issue of 
entitlement to TDIU.  In connection 
therewith, the veteran and his 
representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).

______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


